Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/490739 response filed 09/06/2022.     
Claims 1-5, 7, & 11, 13-18 have been examined and fully considered.
Claims 17-18 have been newly added.
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
With respect to the 101 rejection—it is maintained. The amendments specific to NMR dated 09/06/2022 are not sufficient to overcome the instant 101 rejection. Specifically, the determination/detection step using NMR merely reads as a data pull (even with the newly claimed “analyzing…by subjecting the NMR spectra to referencing, phase correction, and baseline correction”). As claimed, there is not specificity to the measurement or detection by NMR—nor would one know from the claims exactly how one would know the biomarkers were actually detected by NMR.
Please see excerpt from the Mayo v. Promethues decision about determination steps only using conventional means:
The "determining" step tells a doctor to measure patients' metabolite levels, through whatever process the doctor wishes to use. Because methods for making such determinations were well known in the art, this step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law. Parker v. Flook, 437 U. S. 584, 590.
	In addition, all of the other steps instantly claimed including the calculating, outputting steps still read on an abstract idea/calculations that can be performed as claimed by the human min. Even if a computer or processor were claimed including appropriate language such as “programmed to,” or “configured to,” as instantly claimed—the calculations which are made with respect to the claimed “risk equation,” are currently claimed at such a level of generality that is seems almost any computer could perform these functions. While it is possible that applicants equation could possibly be unique when programmed into a device—as currently claimed it is not possible to determine this from the high level of generality of which it is claimed.
	With respect to the prior 112 rejections, some were overcome by the instant amendments, and some are maintained and explained as shown below.
Applicant argues about the reciting of an NMR meaning that a computer is also “inherently,” required in the claim—the examiner disagrees as far as clear patent language goes. Further- if this is the case- then what is applicant’s objection to including language in the claim including a specifically programmed computer.
Though the examiner understands that computers are necessary for NMR analysis—language indicating such must be made clear in the claim. Though NMR’s are always used with computer--- an NMR is not actually a computer itself. Data can be pulled from the analysis of an NMR- but the NMR does not do the calculation analysis itself- it is a programmed computer/processor or a program on a computer/software that communicates with the NMR. Further- the examiner maintains that “corrections,” argued by applicant in the second paragraph on Page 7 or 8 or remarks dated 09/06/2022 can in fact be performed by a human. Just because an analysis is complex and might take a long time, does not mean that it cannot be performed by a human.



With respect to the prior art, applicant has instantly amended “urine,” into the claim and has also argued that the SCHELLMANN reference which was priorly used to teach of alanine does not use a urine sample and also that the alanine taught by SCHELLMANN would not include AGXT2- alanine-glyoxylate aminotransferase 2).
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All claims remain rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1-5, 7, & 11, 13-18(and claims dependent therefrom) are directed to non-statutory subject matter. 
The invention of instant claims 1-5, 7, & 11, 13-18 are drawn towards methods to measure/detect a plethora of natural markers/compounds, and the claims recite the judicial exception of an abstract idea/ natural correlation (mental calculation of “risk,” of kidney rejection based on the natural levels of a subset of claimed marker compounds. As instantly claimed, applicant has claimed that NMR is used to detect a subset of the claim maker compounds. 
In amendments dated 09/06/2022— applicant has newly amended that NMR referencing, phase correction, and baseline correction are used—however this is standard/routine—as is the use of NMR for detection.
Please see excerpt from the Mayo v. Promethues decision about determination steps only using conventional means:
The "determining" step tells a doctor to measure patients' metabolite levels, through whatever process the doctor wishes to use. Because methods for making such determinations were well known in the art, this step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law. Parker v. Flook, 437 U. S. 584, 590.

As claimed, it still seems the NMR is merely used as a data pull and the main focus of the claim is the calculation of risk of kidney rejection. This risk is calculated by plugging the biomarker values determined by NMR into a risk equation. Therefore this instant method recites two judicial exceptions—a natural correlation(the amount of biomarkers correlation with kidney rejection), and an abstract idea(calculation by a human mind of risk of kidney rejection). 
	With respect to the “wherein calculating,” step, and the “wherein outputting,” steps, applicant claims—“outputting,” but there is no computer or processor claimed- so this reads on a mental process/abstract idea/mathematical calculations. Further—the NMR detection—as claimed does not currently cause a change/decision in a next active/non mental/abstract step (for example a specific treatment decision based on the marker determination deeming the patient as at risk of kidney rejection). As claimed—the NMR seems to act only as a random data pull for the abstract calculation. Adding that there is a predetermined threshold does not change these matters.
Therefore-there is nothing in the claim language which results in more than anything routine or conventional over the recited judicial exception abstract idea and natural correlation, and the claims read as that applicant is attempting to tie up the natural correlation of calculating risk of kidney rejection based on a natural amount of biomarker, and therefore these claims are not patent eligible as claimed. 
See MPEP 2106.04.
Alice Corp. v. CLS Bank, and In re Alappat
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11,16, and those claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 11, it is unclear how one of ordinary skill in the art utilizes the determined concentration of the markers. Do particular amounts/concentrations of the markers indicate different things about the patient (higher risk for rejection versus lower risk for rejection, or no risk for rejection)? If so—this is not claimed, so this is not clear. It is not clear how one would calculate and “output” a risk since not computer or processor is claimed, and specifically, no programming of a computer/processor is claimed, and no equation—or clear indication of what the equation used to calculate the risk might be is claimed, other than “ a risk equation,” which is not clear as to what this includes and would not allow one to utilize this invention without undue experimentation—as the claims as written would leave one guessing as to the appropriate weighting factors to use for which markers, and also of how to calculate the risk by what equation. 
Further for Claims 1 & 11- “substance- specific weighting,” and “specific risk,”(specific risk only in Claim 11) are not clear in the claim. What one person might consider, “substance-specific,” or “specific risk,” another might not. Therefore it is a relative term and not defined by the claim and requires correction.
With respect to Claim 11, it recites, the term “specific” in specific risk, is a relative word, which could mean different things to different people and is not defined in the claim, and is therefore unclear as to what scores indicate what type of risk for kidney rejection. 
With respect to Claim 16, it is unclear what a “decision support system,” is. As instantly claimed there is no computer or programmed device part, and therefore—is this a mental decision support system? This requires correction as is unclear in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-5, 7, & 11, 13-18 are rejected under 35 U.S.C. 103(a) as being obvious over PFAHLERT/HUBER in WO 2012/045773(as cited on IDS dated 12/4/2019) in view of KEOWN in US 20110189680.
	With respect to Claim 1 & 11, PFAHLERT et al. teach of a method for characterizing a sample, having the following steps: providing at least one analysis result having a plurality of values, wherein the analysis result was generated by the analysis of a sample by at least one analysis method; determining the value of at least one mathematic relation between at least two values of the plurality of values; generating a characterizing signature of the sample on the basis of the value of the at least one mathematic relation. PFHALERT et al. further teach that "characterizing" is to be understood in particular as the determination of the health status of an individual, the determination of the risk of an organ rejection after a transplantation, the determination of the organ function after an organ transplantation or organ damaging, the efficiency of an installation, a quality control, a purity test, a determination of fitness within the framework of a development of an active agent, an optimization for culture purposes, a clarification of origin or a quality assurance. PFHALERT further teach of outputting a result in comparison to a threshold/predetermined level/category based on the equation and matric analysis of the biomarkers and biological sample(Claim 11, Page 40  & 41 , particularly page 40, lines 18-25). PFHALERT et al. also teach of measuring with an NMR spectrometer the concentrations of biomarkers substances (specification paragraphs 2 ,15-17, Also page 12, particularly the first two paragraphs), and of subjecting the NMR obtained values to phase correction, baseline correction and referencing(Page 18, last paragraph & also page 19, 20 and table 3). Suited organs for the pre-mentioned characterization possibilities are for example liver, kidney, spleen, lung and heart, in particular the kidney (Page 8, line 19-26). The invention further relates to a method for characterizing a system in which method the preceding method is used (abstract). PFAHLERT et al. further teach of a method for predicting rejection of a kidney using a biomarker signature measured in a urine sample, said signature comprising i.a. 3-hydroxy isovalerate, acetyl carnitine, alpha-glucose, hippurate, etc. ((table 6-reading on at least three of the claimed substances). PFAHLERT et al. also teach of detecting dimethyl aminopurin(dimethyl amine)(Page 11, lines 14-20), and of calculating and determining and outputting a score with respect to a comparative signature(predetermined values)(Figure 23 and associated description which can be for kidney rejection), and of putting the biomarkers values into a matrix and weighting the values(Page 20, 2nd paragraph, Page 25, first paragraph, Page 32- Page 34 first paragraph, among others). PFHALERT et al. but do not teach of detecting alanine, dimethylamine, glucuronate, or urate etc..
KEOWN et al. however is used to remedy this. KEOWN et al. teach of determining rejection status by using biomarkers from a biological samples, and comparing the expression of the biomarkers to a control profile (predetermined threshold) wherein an increase in the biomarkers relative to the control profile indicate the rejection status(abstract). KEOWN et al. more specifically teach of determining kidney rejection(paragraphs 0022-0025), and of determining and quantifying the metabolites/biomarkers by NMR, wherein alanine is one of the metabolites/biomarkers(Table 3, 0221). It would have been obvious to one of ordinary skill in the art to use alanine as a biomarker for detecting kidney rejection due to the need in the art for better rejection markers and methods that are less invasive, repeatable, and more robust(KEOWN, paragraph 0021). 
	With respect to Claim 2 & 5, PFAHLERT et al. teach of detecting urate (table 13), PFAHLERT et al. also teach of detecting dimethyl aminopurine(dimethyl amine), but does not teach of the detection of the other markers claimed(Page 11, lines 14-20). SCHNELLMANN et al. teach of detecting markers in urine(urea and alanine)(paragraph 0026 & 0048),
	With respect to Claim 3, KEOWN et al. teach of detecting markers in urine(alanine)(paragraph 0106, table 3).
	With respect to Claim 4, PFAHLERT et al. teach of detecting citrate concentration(Table 12).
With respect to Claim 7, PFAHLERT et al. further teach of a method for predicting rejection of a kidney using a biomarker signature measured in a urine sample, said signature comprising i.a. 3-hydroxy isovalerate, acetyl carnitine, alpha-glucose, hippurate, etc.((table 6-reading on at least three of the claimed substances). 
With respect to Claim 13, PFAHLERT et al. further teach of using a urine sample(Page 30, lines 30-37).
With respect to Claims 14-16, PFAHLERT et al. teach of a characterizing signature that can be used for an automatic total quantification of a spectrum, as far as a known or predetermined amount of a standard is present in the examined sample. In case of NMR spectroscopy as analysis method, a signal of defined height is caused by the predetermined amount of the standard (or another substance), the signal corresponding to a certain amount or number of protons. If now another known substance is present in the sample, also its amount can be determined since the number of protons for a molecule of this substance is known if the substance as such and its chemical structure are known. Consequently, the known substances contained in the sample can be quantified by co-measuring a standard. In order to enable the previously mentioned classification of the sample into a certain group, the method exhibits in a variant a further step in which the classification of the system into a predetermined category on the basis of the deviation between the signature and the comparative signature takes place. Such a classification can for example be effected by a support vector machine, wherein preferably no digital algorithm but an analogue algorithm is used to be able to detect intermediate conditions between single categories(Page 9, line 17-32)(this would make obvious applicants instant claiming of score calculation). 
With respect to Claims 17-18, PFAHLERT et al. teach of peak area analysis (area under peak/curves)(page 31, last paragraph and page 32, first paragraph).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797